[Cite as State v. Helvey, 2022-Ohio-98.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :        CASE NO. CA2021-01-008

                                                   :                  OPINION
     - vs -                                                            1/18/2022
                                                   :

 TAVON LAMAR HELVEY,                               :

        Appellant.                                 :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2020-03-0498


Michael T. Gmoser, Butler County Prosecuting Attorney, and Michael Greer, Assistant
Prosecuting Attorney, for appellee.

Andrew Karas, for appellant.



        BYRNE, J.

        {¶1}     Tavon Lamar Helvey appeals his convictions in the Butler County Common

Pleas Court for multiple firearm-related offenses. For the reasons that follow, we affirm

Helvey's convictions.

                                    I. Facts and Procedural History

        {¶2}     In June 2020, a Butler County grand jury indicted Helvey on one count each
                                                                     Butler CA2021-01-008

of discharging a firearm on or near prohibited premises, felonious assault, weapons under

disability, and improperly handling firearms in a motor vehicle. The indictments stemmed

from allegations that Helvey, a convicted felon, was a passenger in a vehicle that was

chasing another vehicle at high speed through Middletown, and that Helvey emerged from

the vehicle's sunroof and began shooting a firearm at the other vehicle.

       {¶3}    The matter proceeded to a jury trial. Ronald and Florence Globke testified

that on October 25th, 2019, they were traveling in their vehicle in Middletown and were at

the intersection of Grand Avenue, The Alameda1, and Sutphin Street when they observed

a sport utility vehicle (SUV) traveling at a high rate of speed. They then saw a sedan

following the SUV, also at a high rate of speed. According to Mr. Globke, it appeared that

the sedan was chasing the SUV.

       {¶4}    Both Globkes testified to observing a person emerge through the sedan's

sunroof with a gun and then fire several shots towards the SUV. The Globkes also observed

a black hat fly off the shooter's head. The Globkes drove over to the hat and parked in front

of it. Mr. Globke explained that he thought the hat would be important and wanted to make

sure that no one drove over the hat. Mrs. Globke then called 9-1-1 and the Globkes waited

for police to arrive.

       {¶5}    Amy Vitori testified that she was outside her home on Grand Avenue and

Highland Street when she saw two vehicles "racing" up Sutphin Street. The first vehicle

was either a minivan or an SUV, but the second vehicle was a sedan. There was an

individual outside of the sedan's sunroof who had a gun and was firing at the vehicle ahead.

Vitori testified that she "was focused on his face and the weapon." The shooter was an

African American, in his twenties, wearing a black windbreaker. He had "a clean, like,



1 "The Alameda" is a street in Middletown.

                                             -2-
                                                                      Butler CA2021-01-008

shorter haircut." He also had "the kind of beard along the jawline." He was not heavyset,

but rather he had a "normal, maybe slightly slender build." The gun was a handgun, and

she was "pretty sure" it was silver. The shooter was holding the gun with a "typical grip" on

the handle. She thought she saw something fly off the back of the vehicle that could have

been a hat. Vitori testified that Helvey, whom she observed in the courtroom, looked "very

similar" to the individual she observed.

       {¶6}   On direct examination, Vitori testified that the individual was a "darker

skinned" African American. On cross examination, defense counsel confronted Vitori on

her description of the shooter's skin color, asking whether she had seen a "dark skinned"

African American. Vitori responded that the skin color she observed was "medium." On re-

direct, she clarified that on the spectrum of very dark skinned to very light skinned African

Americans, this individual was "medium." She further clarified that Helvey's skin color,

observed in the courtroom, was "consistent" with what she observed when she saw the

shooter on October 25, 2019.

       {¶7}   Police officers testified as to their procedures in recovering the hat and

arranging for it to be transported to the Ohio Bureau of Criminal Investigation ("BCI") for

forensic DNA testing.

       {¶8}   A police detective testified that in 2015, Helvey was the suspect in a burglary.

In the context of investigating that crime, the detective secured a search warrant and

obtained a DNA or buccal swab from Helvey.

       {¶9}   Logan Schepeler, a forensic scientist at BCI, testified that he analyzed the

DNA swab taken from the black hat. The analyst who took the swab had swabbed the

entire inside rim of the hat. Schepeler found that the swab contained a mixture of four DNA

profiles. There was one major contributor, which constituted an estimated 90 percent of the

DNA on the swab. The other three contributors were so "minute" that they could not be

                                            -3-
                                                                       Butler CA2021-01-008

analyzed. Schepeler believed that the amount of DNA recovered on the hat would indicate

that the major DNA profile would be associated with the person who wore the hat more

often than anyone else.

       {¶10} Schepeler compared the major profile to Helvey's known DNA standard and

determined it was a match. Schepeler estimated how rare the match would be in the

general population of unrelated individuals and determined it would be rarer than one in

one trillion individuals. On cross-examination, Schepeler admitted that the DNA evidence

did not reveal who among the four DNA sources last wore the hat.

       {¶11} The defense rested without submitting evidence. During deliberations, jurors

sent a note to the court. The note indicated that one juror had made a comment about

having seen Helvey "around town," enough to be familiar with his demeanor. The note

asked whether this might prevent Helvey from receiving a fair and impartial trial.

       {¶12} The court thereafter questioned the juror who said he had seen Helvey

"around town." The juror clarified that he had seen Helvey but did not know him and that

he had been replying to another juror's comment as to Helvey's demeanor during the trial.

The juror assured the court that he could decide the case fairly and impartially. The court

then individually questioned all of the remaining jurors about what occurred and whether

the juror's remark affected their ability to decide the case fairly and impartially. All jurors

agreed that they could decide the case fairly and impartially.

       {¶13} After the court finished interviewing the jurors, Helvey moved for a mistrial.

The court denied the request. Following deliberations, the jury found Helvey guilty of all

counts of the indictment. Helvey was sentenced to a prison term. Helvey appealed,

assigning two errors for our review.

                                    II. Law and Analysis

       {¶14} Assignment of Error No. 1:

                                             -4-
                                                                        Butler CA2021-01-008

       {¶15} THE TRIAL COURT ERRED IN DENYING MR. HELVEY'S MOTION FOR

JUDGMENT OF ACQUITTAL PURSUANT TO OHIO R. CRIM. P. 29.

       {¶16} Helvey contends that the trial court erred in denying his Crim.R. 29 motion for

acquittal because the state submitted legally insufficient evidence to convict him of all the

offenses. Specifically, Helvey contends that the state submitted insufficient evidence to

allow a rational finder of fact to conclude that the state proved his identity.

                                   A. Standard of Review

       {¶17} Crim.R. 29(A) provides that "[t]he court on motion of a defendant or on its own

motion, after the evidence on either side is closed, shall order the entry of a judgment of

acquittal * * * if the evidence is insufficient to sustain a conviction of such offense or

offenses." An appellate court reviews the denial of a Crim.R. 29(A) motion under the same

standard as that used to review a sufficiency-of-the-evidence claim. State v. Mota, 12th

Dist. Warren No. CA2007-06-082, 2008-Ohio-4163, ¶ 5; State v. Huston, 12th Dist. Fayette

Nos. CA2006-05-021 and CA2006-06-022, 2007-Ohio-4118, ¶ 5.

       {¶18} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997); State v. Grinstead,

194 Ohio App.3d 755, 2011-Ohio-3018, ¶ 10 (12th Dist.). When reviewing the sufficiency

of the evidence underlying a criminal conviction, an appellate court examines the evidence

to determine whether such evidence, if believed, would convince the average mind of the

defendant's guilt beyond a reasonable doubt. State v. Paul, 12th Dist. Fayette No. CA2011-

10-026, 2012-Ohio-3205, ¶ 9. Therefore, "[t]he relevant inquiry is whether, after viewing

the evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt." State v.

Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.             "Sufficiency of the

evidence is a question of law, and the appellate court must be careful in its evaluation of

                                              -5-
                                                                          Butler CA2021-01-008

the evidence not to substitute its own judgment of witnesses' credibility for that of the trier

of fact." State v. Eacholes, 12th Dist. Butler No. CA2013-11-195, 2014-Ohio-3993, ¶ 29.

              B. Sufficiency of the Evidence Supporting Proof of Identity

       {¶19} The state is required to prove a perpetrator's identity beyond a reasonable

doubt. State v. Cook, 65 Ohio St.3d 516, 526 (1992). After viewing the evidence in a light

most favorable to the prosecution, we find that a reasonable jury could find that the state

established Helvey's identity beyond a reasonable doubt. Specifically, it was undisputed

that the shooter was wearing a hat on his head, that the hat fell off, that the inside brim of

the entire hat was swabbed, and the resulting swab tested positive for four DNA profiles.

Although the hat contained DNA from multiple sources, there was only one major profile,

which contributed 90 percent of the DNA found. The remaining three sources were so

"minute" that they could not be tested. The major profile was a DNA match to Helvey and

the statistical chances that it could be a match to any other person were approximately one

in a trillion—that is, so unlikely as to be disregarded.

       {¶20} In addition to the DNA match evidence, Vitori testified that Helvey looked "very

similar" to the person she saw firing the gun. In this regard, Vitori testified that, during the

event, she was "really focused" on the shooter's face, and she supported this testimony by

providing a significant amount of detail about the shooter: his approximate age (20s), his

race (African American), his hair ("a clean, like, shorter haircut), and his facial hair ("the kind

of beard along the jawline"). She also noticed that the shooter was wearing a black

windbreaker, which she said was blowing in the wind but was "pretty fitted" so the blowing

fabric did not obscure the shooter's body shape or size. Vitori noted that the shooter was

not heavyset, but had a "normal, maybe slightly slender build." Vitori further testified that

Helvey's skin color was consistent with the shooter's skin color. To the extent Vitori was

inconsistent about her description of skin color, this issue was thoroughly examined at trial

                                               -6-
                                                                     Butler CA2021-01-008

by both sides and goes to the weight to be attributed to Vitori's testimony, not to the

sufficiency of the evidence. See In re Pugh, 12th Dist. Clermont No. CA2000-01-010, 2000

WL 1843220, *3 (Dec. 18, 2000) (inconsistencies in in a witness' statements and testimony

were matters of credibility not relevant to a sufficiency of the evidence review). Helvey did

not bring an assignment of error regarding the weight of the evidence.

       {¶21} The DNA evidence, when considered alongside Vitori's testimony concerning

Helvey's appearance, was sufficient evidence to establish identity.        And while some

evidence submitted to establish Helvey's identity was circumstantial, circumstantial

evidence has no less probative value than direct evidence. State v. Gragg, 173 Ohio

App.3d 270, 2007-Ohio-4731, ¶ 17 (12th Dist.).

       {¶22} Helvey cites two cases from the Tenth and Eighth District Courts of Appeal

for the proposition that in a firearms prosecution, where no eyewitnesses physically

observed the defendant firing a weapon, a verdict can only be sustained if the defendant is

positively identified carrying a gun either moments before or after gunshots are heard. State

v. Whiteside, 10th Dist. Franklin No. 08AP-602, 2009-Ohio-1893, ¶ 31; State v. Jones, 8th

Dist. Cuyahoga No. 108371, 2020-Ohio-3367, ¶ 73-74. However, neither case stands for

the bright-line proposition argued by Helvey. Helvey's argument is essentially that those

cases presented more evidence connecting the defendant to the crime than presented here.

But this argument also goes to the weight of the evidence, not its sufficiency.

       {¶23} Helvey also argues that the state's DNA evidence was insufficient because

the hat swab tested positive for three other sources of DNA and because Schepeler

admitted on cross-examination that the prevalence of Helvey's DNA on the hat did not

"speak to the crucial temporal issue of which one of those four persons had most recently

worn the hat."   The fact that the hat returned other sources of DNA and that the DNA

evidence could not precisely establish who last wore the hat are, again, arguments that go

                                            -7-
                                                                          Butler CA2021-01-008

to the weight of the DNA evidence presented, not its sufficiency. The jurors in this case

could, and likely did, weigh the fact of three other sources of DNA against the evidence

showing that 90 percent of the DNA collected matched Helvey's and that the remaining

sources of DNA were so minute as to be incapable of analysis.

       {¶24} Finally, in his reply brief, and citing State v. Buckner, 5th Dist. Richland No.

2016 CA 101, 2018-Ohio-233, Helvey claims that when circumstantial evidence is the only

evidence relied upon by the state to prove an element of an offense, then circumstantial

evidence is insufficient as a matter of law unless it precludes all reasonable theories of

innocence. However, the Ohio Supreme Court has rejected that approach to the evaluation

of the sufficiency of circumstantial evidence, holding:

              Circumstantial evidence and direct evidence inherently possess
              the same probative value. In some instances certain facts can
              only be established by circumstantial evidence. Hence, we can
              discern no reason to continue the requirement that
              circumstantial evidence must be irreconcilable with any
              reasonable theory of an accused's innocence in order to support
              a finding of guilt. We agree with those courts that have held that
              an additional instruction on the sufficiency of circumstantial
              evidence invites confusion and is unwarranted.                   Since
              circumstantial      evidence    and      direct      evidence       are
              indistinguishable so far as the jury's fact-finding function is
              concerned, all that is required of the jury is that it weigh all of the
              evidence, direct and circumstantial, against the standard of
              proof beyond a reasonable doubt. Nothing more should be
              required of a factfinder.

(Emphasis added.) Jenks, 61 Ohio St.3d at 272.

       {¶25} Viewing the evidence in a light most favorable to the prosecution—as we are

required to do when presented with a challenge to the sufficiency of the evidence, Jenks at

paragraph two of the syllabus—we conclude that the state presented sufficient evidence to

permit the jury to find that the state established Helvey's identity. We therefore overrule

Helvey's first assignment of error.

       {¶26} Assignment of Error No. 2:

                                               -8-
                                                                      Butler CA2021-01-008

      {¶27} THE TRIAL COURT ERRED IN DENYING THE DEFENDANT'S MOTION

FOR A MISTRIAL.

      {¶28} Helvey next argues that the trial court erred in failing to grant a mistrial where,

during deliberations, a juror shared with other jurors that he had seen Helvey outside of the

courtroom and commented on Helvey's demeanor.

                         C. Factual Summary of the Juror Issue

      {¶29} During deliberations, jurors forwarded the following note to the court:

             Juror said during deliberations that he had seen the Defendant
             around town enough to make an assumption about his
             disposition. We want to check with the Court as to whether this
             might prevent a fair and impartial trial.

The jury foreperson subsequently identified Juror 575 as the juror in question. Juror 575

was then individually questioned by the court and counsel. Juror 575 explained that he had

seen Helvey around Middletown but did not know him and had never spoken to him. He

did not realize that he recognized Helvey until after the trial began, when he saw a woman

in the audience who he recalled seeing with Helvey at Walmart.

      {¶30} Juror 575 explained that his comment was prompted by another juror who had

made a remark about Helvey's demeanor in the courtroom. Juror 575 had then replied that

Helvey did not look any different to him than when he saw him at Walmart—that is, his facial

expression was the same.

      {¶31} When questioned, Juror 575 stated that the fact that he had seen Helvey

before did not give him any impression about Helvey. Juror 575 further assured the court

that he could be fair and impartial in his deliberations and would follow the court's

instructions regarding the law. The prosecutor asked Juror 575 whether the statements he

made about Helvey would prevent him and other jurors from continuing their deliberations,

and Juror 575 stated it would not.


                                            -9-
                                                                        Butler CA2021-01-008

       {¶32} The court then decided to individually question all of the jurors concerning

Juror 575's remark.         The jurors each relayed to the court their recollection of the

conversation.     One juror recalled that someone "had brought up the Defendant's

demeanor." Another juror remembered someone mentioning that Helvey had appeared

"fairly unemotional " during the trial. Another juror recalled that "[i]t was brought up that the

Defendant was very stoic throughout the trial."

       {¶33} According to one juror, Juror 575 then responded by stating, "well, he's always

like that." Another juror recalled Juror 575 having said that Helvey "looks like that all the

time." Another Juror related that Juror 575 said that he looked that way when he had

previously seen him. And another juror stated that Juror 575 said he had seen Helvey and

his girlfriend several times around Middletown, specifically at Walmart.

       {¶34} A juror explained that when he heard Juror 575's remarks, it made him

concerned that Helvey might not receive a fair trial because, "I just felt that how [Juror 575]

jumped up and presented himself as that he felt like he knew how the Defendant acted

outside the courtroom, it could allude to a character or how he presents himself."

       {¶35} The jury foreperson explained that when Juror 575 made his remarks about

Helvey's demeanor, there were a few jurors who had concerns and that "there was a couple

of us just wanted to make sure that everybody was aware of the situation and had a chance

to just make sure that things were on the up-and-up and that there -- we -- my biggest thing

is just making sure, especially reading through the jury instructions, that we were in fact a

fair and impartial jury."

       {¶36} All of the jurors, without reservation, assured the court that, notwithstanding

Juror 575's remarks, they could decide the case fairly and impartially. After the jurors were

sent back, defense counsel explained that he was concerned "with the fact that we have a

juror who * * * had some impression of Mr. Helvey outside of the four corners of this room *

                                             - 10 -
                                                                       Butler CA2021-01-008

* *." Counsel subsequently moved for a mistrial. In denying the motion, the trial court

explained

              when I received this note, I was concerned as well. I want to
              make sure that this is a fair and impartial trial. And I was
              particularly concerned about the language, "enough to make an
              assumption about his disposition." But now that that's been
              fleshed out a little bit more, I feel less concerned about that.

                                  D. Standard of Review

       {¶37} A trial court must declare a mistrial only "when the ends of justice so require

and a fair trial is no longer possible." State v. Garner, 74 Ohio St.3d 49, 59 (1995). Pursuant

to Crim.R. 33, a new trial may be granted for any "irregularity in the proceedings * * *

because of which the defendant was prevented from having a fair trial" or due to

"misconduct of the jury."

       {¶38} Trial courts have broad discretion in deciding whether to grant a mistrial. State

v. Ahmed, 103 Ohio St.3d 27, 2004-Ohio-4190, ¶ 92. Therefore, an appellate court reviews

an order denying a motion for a mistrial for abuse of discretion. State v. Treesh, 90 Ohio

St.3d 460, 480 (2001). To show an abuse of discretion, the defendant must demonstrate

material prejudice. State v. Adams, 144 Ohio St. 3d 429, 2015-Ohio-3954, ¶ 198.

                E. Whether the Court Erred in Failing to Grant a Mistrial

       {¶39} Based upon careful consideration of the record, we conclude that a fair trial

was possible, and therefore Helvey had not demonstrated material prejudice. The comment

by Juror 575 as to Helvey's demeanor was, at worst, neutral. Juror 575's comment implied

nothing about Helvey's character other than he has an unemotional demeanor or facial

expression. At best, the remark could be perceived positively. The statement that Helvey

was "always like that" could communicate to other jurors that Helvey's unemotional

demeanor was normal for him and thus reinforce the fact that Helvey's disposition in the

courtroom was irrelevant.

                                            - 11 -
                                                                          Butler CA2021-01-008

          {¶40} Every single juror, including Juror 575, reaffirmed that, notwithstanding what

occurred, they could decide the case fairly and impartially. The fact that several jurors felt

it necessary to bring this matter to the court's attention strongly indicated that this was a

conscientious jury that took seriously the importance of deciding the case fairly and

impartially. As specifically stated in the question sent to the court, the jurors simply sought

assurance that what occurred during deliberations would not "prevent a fair and impartial

trial."

          {¶41} Finally, the court provided the jurors with a curative instruction:

                 I want to thank you for bringing to my attention the concern that
                 you had. And I would ask that if you have any concerns about
                 anything else as we proceed through these deliberations, that
                 you continue to bring them to my attention. That is the right
                 thing to do, and we all want to make sure this is a fair and
                 impartial jury.

                 So what I'm going to instruct you is that, again, you are not to
                 consider anything that is not in evidence. So only the exhibits
                 that you have received and the testimony on the stand is what
                 you can consider. So anything else that has been said to you,
                 I'm ordering you to disregard it and to have no further discussion
                 about it in your deliberations.

We presume that the jury followed the trial court's instructions and only considered the

evidence properly presented at trial. See State v. Smith, 12th Dist. Fayette No. CA2006-

08-030, 2009-Ohio-197, ¶ 39, 59.

          {¶42} Helvey nonetheless argues that Juror 575's remarks caused jurors to be

tainted by an outside influence. In support, he cites State v. Scott, 8th Dist. Cuyahoga No.

53120, 1988 WL 132574 (Dec. 9, 1988). In Scott, the Eighth District Court of Appeals

affirmed a conviction for aggravated murder but reversed a death penalty sentence because

certain jurors had seen a newspaper article discussing the defendant's previous death

sentence conviction. The basis for reversal was that the previous death sentence was an

unindicted aggravating factor, and the court could not say that the jury's exposure to this

                                               - 12 -
                                                                      Butler CA2021-01-008

information had not factored in the defendant's death sentence. Id. at *8. The admission

of an inadmissible prior death sentence conviction in a death penalty case cannot be

compared to a largely benign comment on a defendant's demeanor or facial expression.

Scott does not persuade us that we should not presume that the jury followed the trial court's

instructions and instead only considered evidence properly presented at trial.

       {¶43} Based on the foregoing, we find that Helvey failed to demonstrate that a fair

trial was no longer possible and therefore failed to demonstrate material prejudice.

Accordingly, we find that the trial court did not abuse its discretion. We therefore overrule

Helvey's second assignment of error.

       {¶44} Judgment affirmed.


       PIPER, P.J., and M. POWELL, J., concur.




                                            - 13 -